Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an identification unit and preprocessing unit configured in claims 14 and 26 respectably.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 -17, 24 - 26 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckel (US 20100277297) in view of Shumann (US 20150260833).
Regarding claim 14, Eckel teaches:
at least one transmitting antenna for generating radar waves, and at least one receiving antenna for receiving radar waves (having at least two sensors for transmitting wireless signals and for detecting any reflected echo signals(0013))
an interface configured to connect the radar sensor head to a data lead (In addition, it is provided that the sensors adjust and compare their corresponding individual detection results and transmit the corresponding overall result to an output unit which is connected to the bus system and which is responsible only for the recognizability of the detection result to a driver (0015))
Eckel does not teach:
the identification unit configured to initiate a downloading of calibration data of the sensor head to a central control apparatus 
the central control apparatus having a linking unit to a server for downloading calibration data
However, Shumann teaches:
the identification unit configured to initiate a downloading of calibration data of the sensor head to a central control apparatus (In addition or alternatively, the computer program can be provided on a computer device such as a server for downloading, e.g. via a data network such as the Internet or cloud, or via a communication connection such as a wireless connection (022))
the central control apparatus having a linking unit to a server for downloading calibration data (In addition or alternatively, the computer program can be provided on a computer device such as a server for downloading, e.g. via a data network such as the Internet or cloud, or via a communication connection such as a wireless connection (022))
Eckel and Shumann are considered analogous since they are both in the field of sensing for vehicles therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Eckel and Shumann in order to have a system that is capable to be updated wirelessly in order to have the most recent configurations and being more accurate. 
Regarding claim 24, Eckel teaches:
at least one radar sensor head including at least one transmitting antenna for generating radar waves, and at least one receiving antenna for receiving radar waves (having at least two sensors for transmitting wireless signals and for detecting any reflected echo signals (0013))
an interface configured to connect the radar sensor head to a data lead (In addition, it is provided that the sensors adjust and compare their corresponding individual detection results and transmit the corresponding overall result to an output unit which is connected to the bus system and which is responsible only for the recognizability of the detection result to a driver (0015))
an identification unit configured to identify the radar sensor head (In addition, it is provided that the sensors adjust and compare their corresponding individual detection results and transmit the corresponding overall result to an output unit which is connected to the bus system and which is responsible only for the recognizability of the detection result to a driver (0015))
the central control apparatus, the central control apparatus being configured to transmitting data and process received data (The particular data memory unit, having a centralized or decentralized design, normally also contains software for operating the microprocessor and appropriate parameters; both the overall software and also the parameters for each sensor may be different (0032))
and the data lead, the data lead being between the central control apparatus and the at least one radar sensor head (The particular data memory unit, having a centralized or decentralized design, normally also contains software for operating the microprocessor and appropriate parameters; both the overall software and also the parameters for each sensor may be different (0032))
Eckel does not teach:
the identification unit configured to initiate a downloading of calibration data of the sensor head to a central control apparatus 
the central control apparatus having a linking unit to a server for downloading calibration data
However, Shumann teaches:
the identification unit configured to initiate a downloading of calibration data of the sensor head to a central control apparatus (In addition or alternatively, the computer program can be provided on a computer device such as a server for downloading, e.g. via a data network such as the Internet or cloud, or via a communication connection such as a wireless connection (022))
the central control apparatus having a linking unit to a server for downloading calibration data (In addition or alternatively, the computer program can be provided on a computer device such as a server for downloading, e.g. via a data network such as the Internet or cloud, or via a communication connection such as a wireless connection (022))
Eckel and Shumann are considered analogous since they are both in the field of sensing for vehicles therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Eckel and Shumann in order to have a system that is capable to be updated wirelessly in order to have the most recent configurations and being more accurate. 
Regarding claim 26, Eckel teaches:
furnishing at least one transmitting antenna for generating radar waves, and at least one receiving antenna for receiving, radar waves (having at least two sensors for transmitting wireless signals and for detecting any reflected echo signals(0013))
furnishing an interface configured to connect the radar sensor head to a data lead (In addition, it is provided that the sensors adjust and compare their corresponding individual detection results and transmit the corresponding overall result to an output unit which is connected to the bus system and which is responsible only for the recognizability of the detection result to a driver (0015))
Eckel does not teach:
furnishing an identification unit configured to initiate a downloading of calibration data of the sensor head to a central control apparatus being initiable using the identification device
However, Shumann teaches:
furnishing an identification unit configured to initiate a downloading of calibration data of the sensor head to a central control apparatus being initiable using the identification device (In addition or alternatively, the computer program can be provided on a computer device such as a server for downloading, e.g. via a data network such as the Internet or cloud, or via a communication connection such as a wireless connection (022))
Eckel and Shumann are considered analogous since they are both in the field of sensing for vehicles therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Eckel and Shumann in order to have a system that is capable to be updated wirelessly in order to have the most recent configurations and being more accurate. 
Regarding claim 15, Eckel teaches fruther a preprocessing unit configured for defined preprocessing of received data (Advantageously, each of the sensors has a microprocessor, a module for activating and reading a transducer, and a bus driver module(0029)).
Regarding claim 16, Eckel further teaches wherein the calibration data are updatable using the identification unit (The particular data memory unit, having a centralized or decentralized design, normally also contains software for operating the microprocessor and appropriate parameters; both the overall software and also the parameters for each sensor may be different (0032))
Regarding claim 17, Eckel teaches the limitations set forth above but fails to teach wherein the downloading of the calibration data is executable in wireless or wire-based fashion. However, Shumann teaches in addition or alternatively, the computer program can be provided on a computer device such as a server for downloading, e.g. via a data network such as the Internet or cloud, or via a communication connection such as a wireless connection (022)
Eckel and Shumann are considered analogous since they are both in the field of sensing for vehicles therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Eckel and Shumann in order to have a system that is capable to be updated wirelessly in order to have the most recent configurations and being more accurate. 
Regarding claim 25, Eckel further teaches wherein the central control apparatus has at least one calibration data memory (The particular data memory unit, having a centralized or decentralized design, normally also contains software for operating the microprocessor and appropriate parameters; both the overall software and also the parameters for each sensor may be different (0032))
Claims 18 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckel (US 20100277297) in view of Shumann (US 20150260833) in further view of Kearney (EP 2090899)
Regarding claim 18, Eckel and Shumann teach the limitations set forth above but fail to teach wherein in conjunction with the downloading of the calibration data, an enabling of the radar sensor head is executable. However, Kearney teaches both sensor data and information such as sensor status, sensor type, sensor measuring range and the respective electronic serial number are securely transmitted via the PSI interface(0015).
Eckel, Shumann and Kearney are considered analogous since they are both in the field of sensing for vehicles therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Eckel, Shumann and Kearney in order to have a system which is capable of being calibrated.
Regarding claim 19, Eckel and SHumann teach the limitations set forth above but fail to teach wherein a sensor ID is transferrable using the identification unit. However, Kearney teaches both sensor data and information such as sensor status, sensor type, sensor measuring range and the respective electronic serial number are securely transmitted via the PSI interface(0015).
Eckel, Shumann and Kearney are considered analogous since they are in the field of sensing for vehicles therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Eckel, Shumann and Kearney in order to have a system which can transfer the IDs of the sensors so that the system could recognize each individual sensor.
Regarding claim 20, Eckel and Shumann teach the limitations set forth above but fail to teach wherein the sensor ID is transferrable in encrypted or signed fashion using the identification unit. However, Kearney teaches both sensor data and information such as sensor status, sensor type, sensor measuring range and the respective electronic serial number are securely transmitted via the PSI interface(0015).
Eckel, Shumann and Kearney are considered analogous since they are in the field of sensing for vehicles therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Eckel, Shumann and Kearney in order to have a system which can transfer information in the encrypted manner for security purposes.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckel (US 20100277297) in view of Shumann (US 20150260833) in view of Kearney (EP 2090899) in further view of Seimes (US 20170153314).
Regarding claim 21, Eckel, Shumann, and Kearney teach the limitations set forth above but fail to teach wherein a public key of an encryption method is transferrable as the sensor ID. However, Seimes teaches the information on the non-radar channel may be received before the radar signal. The first identity information may comprise a public key of the first sender and the second identity information comprises data signed by a private key of the first sender (0018).
Eckel, Shumann, Kearney, and Seimes are considered analogous since they are in the field of sensing for vehicles therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Eckel, Shumann, Kearney, and Seimes in order to have a system which can securely transfer information related to the sensors. 
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckel (US 20100277297) in view of Shumann (US 20150260833) in view of Seimes (US 20170153314) in further view of Boeck (EP2455779).
Regarding claim 23, Eckel  and Shumann teach the limitations set forth above but fail to teach wherein the radar waves received by the at least one receiving antenna are converted by an analog/digital converter into digital measured data. However, Seimes teaches the first path 710 comprises a first analogue to digital converter (A/D) 711(0117). 
Eckel, Shumann, and Seimes are considered analogous since they are in the field of sensing for vehicles therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Eckel, Shumann, and Seimes in order to have a system which can convert from analog to digital for the processor to be able to use the information the radar is gathering.
Eckel, Shumann, and Seimes teach the limitations set forth above but fail to teach and are labeled with at least one-time datum. However, Boeck teaches the transit time and thus the distance to the object 212 can then be determined for each sensor location from the time stamp of the transmitting sensor and the time stamps of the receiving sensors (0049).
Eckel, Shumann, Seimes, and Boeck are considered analogous since they are in the field of sensing for vehicles therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Eckel, Seimes, and Boeck in order to have a system which can determine the time of flight based on the received and transmitted times.
Claim 22 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckel (US 20100277297) in view of Shumann (US 20150260833) in further view of Kikuchi (US 20030117310).
Regarding claim 22, Eckel and Shumann teach the limitations set forth above but fail to teach wherein the calibration data are at least one of the following: (i) typical noise level, (ii) antenna properties, (iii) amplitude/phase deviations, (iv) position of antenna elements, (v) temperature properties, (vi) temperature profile. However, Kikuchi teaches In The correct position relation between each sub-antenna and transmitter and the values of the correlations among the sub-antennas are recorded as calibration data. By frequently executing such calibration, it is possible to suppress the phase deviations due to temperature changes or like causes and obtain highly accurate images at all times (0036). 
Eckel, Shumann, and Kikuchi are considered analogous since they are in the field of sensing for vehicles therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Eckel, Shumann, and Kikuchi in order to have a system which can be calibrated and has a state sensing system which can determine various factors of the antenna head such as profiles, angels, temperatures, etc. of the antennas


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTEM MELKUNOV whose telephone number is (571)272-3331. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTEM MELKUNOV/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648